                                         Case 3:17-cv-04701-WHO Document 138 Filed 10/05/18 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA, EX REL.                        Case No.17-cv-04701-WHO
                                         XAVIER BECERRA, IN HIS OFFICIAL
                                   8     CAPACITY AS ATTORNEY GENERAL
                                         OF THE STATE OF CALIFORNIA,                         JUDGMENT AND ORDER
                                   9                     Plaintiff,
                                  10              v.
                                  11
                                         JEFFERSON BEAUREGARD SESSIONS,
                                  12     et al.,
Northern District of California
 United States District Court




                                                         Defendants.
                                  13

                                  14           On October 5, 2018, I granted plaintiff’s motion for summary judgment and denied

                                  15   defendants’ motion for summary judgment. Pursuant to Federal Rules of Civil Procedure 58, I

                                  16   hereby ENTER judgment in favor of plaintiff and against defendants, and grant the following

                                  17   relief as set forth below.

                                  18                                           DECLARATION
                                  19           I find declaratory relief under 28 U.S.C. § 2201 is appropriate in this case. It is hereby

                                  20   DECLARED that:

                                  21               1. The 8 U.S.C. § 1373 certification condition, and the access and notice conditions

                                  22                   for Byrne JAG grant funding are unconstitutional because they: (i) exceed the

                                  23                   congressional authority conferred to the Executive Branch; (ii) they exceed the

                                  24                   Congress’s spending powers under Article I of the Constitution to the extent

                                  25                   Congress conferred authority to the Attorney General; and (iii) they violate the

                                  26                   Administrative Procedure Act.

                                  27               2. The State’s TRUST, TRUTH, Values Act, and Shield Confidentiality Statutes

                                  28                   comply with 8 U.S.C. § 1373.
                                         Case 3:17-cv-04701-WHO Document 138 Filed 10/05/18 Page 2 of 3




                                   1             3. 8 U.S.C. § 1373 is unconstitutional on its face under the Tenth Amendment of the

                                   2                 United States Constitution.

                                   3                                  PERMANENT INJUNCTION
                                   4          I also find a permanent injunction is appropriate in this case for the reasons stated in the

                                   5   October 4, 2018, Order granting plaintiff’s motion for summary judgment. Pursuant to Federal

                                   6   Rule of Civil Procedure 65, it is now ORDERED that defendants ARE HEREBY RESTRAINED

                                   7   AND ENJOINED from committing, performing, directly or indirectly, the following acts:

                                   8             1. Using the Section 1373 certification condition, and the access and notice conditions

                                   9                 (“Challenged Conditions”) as requirements for Byrne JAG grant funding for any

                                  10                 California state entity, any California political subdivision, or any jurisdiction in

                                  11                 the United States.

                                  12             2. Withholding, terminating, or clawing back JAG funding from, or disbarring or
Northern District of California
 United States District Court




                                  13                 making ineligible for JAG, any California state entity, any California political

                                  14                 subdivision, or any jurisdiction in the United States on the basis of the Challenged

                                  15                 Conditions.

                                  16             3. Withholding, terminating, or clawing back JAG or COPS funding from, or

                                  17                 disbarring or making ineligible for JAG or COPS, any California state entity or any

                                  18                 California political subdivision on account of the State’s Statutes or policies

                                  19                 implementing the State’s Statutes.

                                  20             4. Withholding, terminating, or clawing back JAG or COPS funding from, or

                                  21                 disbarring or making ineligible for JAG or COPS, any California state entity or any

                                  22                 California political subdivision on account of the entity or jurisdiction spending its

                                  23                 own money on the program or activity that JAG or COPS would be funding during

                                  24                 the period under which Defendants withheld awards or funding from that entity or

                                  25                 jurisdiction.

                                  26             5. Enforcing 8 U.S.C. § 1373 against any California state entity or political

                                  27                 subdivision.

                                  28
                                                                                         2
                                         Case 3:17-cv-04701-WHO Document 138 Filed 10/05/18 Page 3 of 3




                                   1          Consistent with my October 5, 2018 Order granting plaintiff’s motion for summary

                                   2   judgment, it is now ORDERED that the nationwide aspect of the permanent injunctive relief set

                                   3   forth above is STAYED until the Ninth Circuit has the opportunity to consider it.

                                   4                                 MANDATORY INJUNCTION
                                   5          As set forth in my October 5, 2018 Order I found all the necessary elements for issuing

                                   6   California mandamus relief are met. I hereby ORDER defendants to issue without further delay

                                   7   the fiscal year 2017 JAG awards, without the enjoined conditions, and JAG funding, upon a

                                   8   jurisdiction’s acceptance of the award, to the California Board of State and Community

                                   9   Corrections, and all California political subdivisions that applied for JAG. After the jurisdiction

                                  10   or entity accepts the fiscal year 2017 award, defendants are further ORDERED to process and

                                  11   approve the jurisdiction’s requests for drawdowns of the jurisdiction’s fiscal year 2017 JAG funds

                                  12   as it would in the ordinary course, and without regard to the enjoined conditions, compliance with
Northern District of California
 United States District Court




                                  13   8 U.S.C. § 1373, or if the jurisdiction spent its own money on the program or activity funded

                                  14   during the period under which defendants withheld awards and funding.

                                  15          Defendants are further ORDERED to permit without further delay, the California Bureau

                                  16   of Investigation within the California Department of Justice to drawdown its fiscal year 2017

                                  17   COPS grant award upon the Bureau of Investigation’s acceptance of its fiscal year 2017 COPS

                                  18   grant. After the Bureau of Investigation accepts its fiscal year 2017 COPS award, defendants are

                                  19   further ORDERED to process and approve the Bureau of Investigation’s requests for drawdowns

                                  20   of the fiscal year 2017 COPS funds as it would in the ordinary course, and without regard to the

                                  21   enjoined conditions, compliance with 8 U.S.C. § 1373, or if the Bureau of Investigation spent its

                                  22   own money on the program or activity funded during the period under which defendants withheld

                                  23   funding.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 5, 2018

                                  26                                                    ______________________________________
                                                                                        WILLIAM H. ORRICK
                                  27                                                    United States District Judge
                                  28
                                                                                         3
